Citation Nr: 9924230	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  92-56 456 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for bilateral 
gynecomastia.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected anxiety neurosis with sleep disorder 
(currently diagnosed as post-traumatic stress disorder 
(PTSD)).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1936 to June 1966 
and was a prisoner of war (POW) from April 1942 to September 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1990 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for service-connected anxiety neurosis and denied service 
connection for a sleep disorder.  As noted in the June 1994 
Board remand, by rating decision in December 1993, the RO 
granted service connection for a sleep disorder as a symptom 
of service-connected anxiety neurosis.  The RO further denied 
service connection for cervical joint disease with 
radiculopathy, claimed as upper extremity peripheral 
neuropathy.  In November 1996, the Board granted service 
connection for peripheral neuropathy of the upper 
extremities.  In addition, the veteran also appealed the RO 
rating decision of October 1990, which denied service 
connection for gynecomastia.  

As noted in the previous remands of June 1994 and November 
1996, the veteran had submitted a timely notice of 
disagreement with the December 1993 rating decision denying 
individual unemployability.  The RO issued a statement of the 
case in August 1998.  An appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1998).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1998).  
The record contains no timely substantive appeal on the issue 
of entitlement to individual unemployability.  Therefore, 
that issue is not before the Board.  

The representatives at the RO and the Board included the 
issue of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability in their March and April 1999 statements on 
the veteran's behalf.  As the issue of entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1. The veteran was a POW of the Japanese for not less than 30 
days.  

2. The veteran's degenerative joint disease of the cervical 
spine is due to trauma during his POW captivity and is 
manifest to a degree of 10 percent or more.  

3. There is no competent evidence of record providing a nexus 
between the veteran's gynecomastia and any incident of 
service, including malnutrition during POW captivity.  

4. The veteran's anxiety neurosis, currently diagnosed as 
PTSD, is manifested by depressed mood, anxiety, chronic 
sleep impairment, and mild memory loss.  The veteran 
maintains relationships with his spouse, of over 50 years, 
and his children and grandchildren, and participates in 
activities with his church and POW and veterans' groups.  


CONCLUSIONS OF LAW

1. The veteran's degenerative joint disease of the cervical 
spine was incurred in or aggravated by his active military 
service.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303; 3.307, 3.309 
(1998).  

2. The claim of entitlement to service connection for 
bilateral gynecomastia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3. The criteria for an evaluation in excess of 30 percent for 
service-connected anxiety neurosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Codes 9400, 9411 (1996), 38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records contain no complaints, 
diagnoses, or opinions of any recurrent back or neck pain or 
pathology or chest abnormality.  A Medical Board evaluation, 
conducted in April 1966, reported a normal chest physical 
examination and no findings of any abnormalities of the 
spine.  

In a statement, received in August 1977, the veteran reported 
that during his period as a POW he noticed that his breast 
was swollen.  The medical officer placed a cold pack on the 
swelling, but that treatment was ineffective.  The veteran 
also reported continuous pain in his neck area.  

On a VA orthopedic examination in June 1982, the veteran 
reported pain in his neck.  The examiner noted that active 
lateral flexion was limited to 10 degrees, but otherwise 
active range of motion was within normal limits.  No 
diagnosis with reference to the neck was provided.  

By rating decision in August 1982, the RO granted service 
connection for anxiety neurosis with a 10 percent evaluation 
effective from October 1, 1981.  By rating decision in 
November 1983, the RO granted an increased evaluation of 30 
percent for anxiety neurosis, effective from October 1, 1981.  

At a hearing before an RO hearing officer in January 1984, 
the veteran testified that he suffered from neck arthritis, 
and he would wake with numbness in his head and hands.  
Transcript, p. 2 (Jan. 1984).  In a statement, received in 
June 1984, the veteran reported he believed that the 
arthritis in his neck was due to his POW experience of 
sleeping on damp floors in the Philippines and wooden floors 
and mats in the fall and winter in Japan, with no heat 
available. 

By decision in June 1984, the Board denied service connection 
for arthritis, including for the neck.  The Board found that 
arthritis was not present within a year following separation 
from service nor was it shown to be due to conditions during 
the veteran's POW internment or otherwise of service origin.  

X-ray examination in February 1987 revealed extensive 
cervical degenerative joint and disc disease with evidence of 
osteophytic bony spurring in the lower cervical spine.  VA 
physical therapy records in November 1987 noted complaints of 
increased cervical pain with no previous treatment.  

At a hearing before the Board in Washington, D.C., in March 
1988, the veteran testified that his neck pain was due to 
forced labor, carrying sacks of rice or sugar, during his POW 
experience.  Transcript, p. 6 (Mar. 1988).  He stated that he 
continued to experience neck pain following service, but was 
given medication for headaches, with no further treatment.  
Transcript, p. 7 (Mar. 1988).  

The veteran reported that he complained of neck pain shortly 
after discharge from service to a physician at the Navy 
Hospital in Long Beach.  Transcript, pp. 14-15 (Mar. 1988).  

On a VA examination in December 1987, the examiner noted a 
mass on the veteran's right breast.  A mammogram, performed 
at that time, reported impressions of gynecomastia on the 
right, and small benign appearing lesions in the right 
breast, which had the appearance of inframammary lymph nodes.  
A VA examination in February 1989 reported diagnoses of post-
operative right gynecomastia and degenerative arthritis of 
the cervical spine.  The examiner noted that all movement of 
the neck caused pain.  

By letter received in April 1989, the veteran reported that 
he experienced neck pain as a young man during service and 
afterward, but did not report it.  He stated that it was 
first treated at the Long Beach VA Hospital with a hot pad to 
relieve the pain.  He further reported pain in his right 
breast, and stated that his left breast was larger than his 
right.  The veteran noted that he suffered from this 
condition for 45 years, but had not complained of it. 

By decision in October 1989, the Board again denied service 
connection for arthritis of multiple joints, including the 
cervical spine.  The Board found that the veteran had not 
submitted any new and material evidence, which would 
establish that arthritis was present in service or was 
disabling within one year thereafter.  In addition, the Board 
found that the veteran was not shown to have post-traumatic 
osteoarthritis as a result of his POW experiences in World 
War II.  

A VA examination in May 1990 was negative for findings of 
gynecomastia.  The examiner noted degenerative joint disease 
of the neck.  In August 1990, the veteran was hospitalized 
with painful left gynecomastia and a left subcutaneous 
mastectomy was performed.  The physician noted that a right 
subcutaneous mastectomy was performed in October 1988. 

In his notice of disagreement, received in January 1991, the 
veteran stated that his gynecomastia was related to his 
malnutrition while a POW.  He reported that, during his 
internment, his breast swelled up and this condition 
continued, with tenderness in the right breast, until the 
operation was performed at the VA hospital.  He stated that 
he did not report the swelling until it had become painful.  
The veteran connected his current neck pain to his "slave 
stevedore" duties during his internment.  

In his VA Form 9, substantive appeal, received in May 1991, 
the veteran reported that his nervous condition prevented him 
from socializing with anyone, except his "POW buddies."  He 
noted that it takes him three-to-four hours to fall asleep 
due to memories of his POW experiences.  He reported that 
even with increased medication it still takes two-to-three 
hours to fall asleep.  He stated that his degenerative disc 
disease of the neck had begun in 1943 while working on the 
docks in Manila, Philippines.  The veteran reported that his 
service medical records contained no mention of these 
conditions because he convinced the physicians not to record 
his complaints, so that he could continue on active duty.  

At a hearing before a Member of the Board in February 1992, 
the veteran testified that he sought treatment for his 
nervous condition every three months and continued to take 
medication for the condition.  Transcript, pp. 2-3 (Feb. 
1992).  The veteran stated that the medication helped, but he 
continued to have angry outbursts directed at his wife.  He 
noted that these angry outbursts had begun while he was in 
service and.  Because of them he was passed over for 
promotions.  Transcript, p. 3 (Feb. 1992).  He reported that 
he would miss approximately 10 days of work per year due to 
his nervous condition.  Transcript, p. 4 (Feb. 1992).  He 
stated that he had difficulty falling asleep, since his 
period as a POW.  Transcript, p. 11 (Feb. 1992).  

The veteran testified that his gynecomastia had existed since 
his internment as a POW, but he was not treated for it until 
the breasts became painful in 1987.  He stated that this 
condition was due to malnutrition.  Transcript, pp. 5-6 
(Feb. 1992).  

The veteran testified that he first injured his neck when 
carrying 200-pound sacks of sugar, rice, beans, etc., during 
his period as a POW.  Transcript, p. 7 (Feb. 1992).  The 
veteran reported that he sought treatment every six months 
during service for his back and neck pain, but the doctors 
"kept things off my record."  Transcript, p. 8 (Feb. 1992).  
He noted that he first sought treatment for back pain in 1969 
at VA.  Transcript, p. 9 (Feb. 1992).  

During hospitalization in June 1992 for excision of right 
inguinal lipoma, the physician noted the veteran's breasts 
were normal with bilateral well-healed mastectomy scars.  

In November 1992, the Board remanded the veteran's claims for 
service connection for disc disease of the cervical spine, 
gynecomastia, and sleep disorder, and increased evaluation 
for anxiety neurosis for further development.  The Board 
ordered a VA psychiatric examination and instructed the RO to 
obtain further medical treatment records identified by the 
veteran.  

A VA social work survey was conducted in January 1993.  The 
social worker noted that the veteran had been married since 
1966  and had four sons.  The veteran related a good 
relationship with his children and grandchildren, although he 
noted that he had been verbally abusive toward his spouse and 
his children.  The veteran reported very little social life 
except for his immediate family.  The veteran stated that he 
was involved in his church and served as the chief usher.  
His other community involvement included POW and veterans' 
organizations.  The veteran retired from the United States 
Postal Service in 1979.  The social worker concluded that the 
veteran's socio-economic situation appeared to be stable at 
that time.  

A VA examination for mental disorders was conducted in 
January 1993, and the examiner noted review of the veteran's 
claims file.  The veteran reported his experiences as a POW 
both in the Philippines and in Japan.  The veteran stated 
that he had difficulty sleeping since his internment.  

The examiner noted that the veteran described symptoms quite 
similar to flashbacks.  The examiner stated that the veteran 
minimized his symptoms for his current psychiatrist at VA.  
The veteran noted that medication helped him to sleep.  He 
reported increased symptoms at certain times of the year, 
specifically around the anniversary of his surrender to the 
Japanese.  The veteran stated that he and his spouse do not 
sleep together as he would fight and kick in his sleep.  He 
further stated that his spouse knew not to surprise him as he 
had physical startle reflex.  He reported that he stayed away 
from people, except his POW buddies.  The veteran noted that 
he attended POW reunions, although they would increase his 
symptoms temporarily.  The veteran stated that he avoided 
crowds, attempted to keep his back to the wall, attempted to 
work alone as much as possible, prior to his retirement.  

The examiner stated that the veteran was cooperative, but had 
a tendency to minimize and discount his symptoms.  The 
veteran's affect was full and appropriate, with occasional 
tearfulness and he was mildly hypervigilant.  The veteran's 
thought processes were coherent and organized and he was 
mildly tangential.  The examiner noted no delusional thought 
content, hallucinations, suicidal or homicidal ideation, or 
other psychotic content.  The examiner reported some decrease 
in memory and ability to abstract.  The veteran was unable to 
remember the examiner's name, even after being reminded a 
couple of times.  The examiner provided diagnostic 
impressions of PTSD and mild dementia and a global assessment 
of functioning (GAF) rating of 55.  The examiner stated that 
the veteran's symptoms centered around problems with sleep, 
most likely traceable to chronic fears of falling asleep 
while a POW.  The examiner concluded that the veteran was 
moderately impaired both occupationally and socially as a 
result of his mental disorder.  

A VA POW examination was also conducted in January 1993.  The 
veteran reported arthritis in multiple joints since his 
discharge from captivity.  The examination showed limitation 
of motion of the cervical spine.  

The examiner provided a diagnosis of moderately severe 
degenerative joint disease involving the cervical spine, 
possibly secondary to beatings suffered during POW captivity.  
The examiner also reported a diagnosis of severe anxiety 
neurosis probably secondary to the history of POW 
experiences.  

A VA rehabilitation medicine service report in July 1993 
noted good range of motion of the neck with no spasm.  

In June 1994, the Board again remanded the veteran's claims 
for service connection for disc disease of the cervical spine 
and gynecomastia, and for an increased evaluation for anxiety 
neurosis.  The Board ordered a VA Examination to determine 
the nature and extent of the veteran's cervical spine 
condition.  The RO was further directed to request further 
treatment records.  

A VA spinal examination was conducted in August 1994.  The 
veteran complained of neck pain since 1942, due to carrying 
heavy weights on his shoulders while a POW.  The veteran 
stated that these pains had gotten worse in the previous 
six months.  The remainder of the findings were in reference 
to the veteran's lumbosacral spine.  

A VA neurological examination was conducted in September 
1994.  The veteran complained of persistent neck pain and 
tingling, and noted that the neck joints seemed to "click" 
on movement.  The examiner concluded that the veteran's 
current neck condition, the sensory peripheral neuropathy, 
cervical spondylosis with evidence of upper motor neuron 
disease, could be traced back to his years at the POW camp.  

A VA outpatient treatment record in December 1994 noted that 
the veteran felt very well, but continued to use medication 
for sleep.  Without the medication, the veteran was awake all 
night.  In March 1995, the veteran reported that he felt 
calm, his mood was good, and he slept well with medication.  
The physician noted no depression or hyperactivity.  


In July 1996, the veteran reported positive mood and no 
depression, but noted no energy, need for sleep, and lack of 
appetite.  The physician provided an impression of depression 
not otherwise specified.  This diagnosis and symptomatology 
was continued throughout the veteran's treatment records.  

A VA POW examination was conducted in February 1995.  The 
veteran reported cervical neck pain dating back to the 1940s.  
Lateral rotation of the neck was limited to approximately 70 
percent of normal, with flexion and extension being normal.  
The examiner provided a conclusion of a history of cervical 
degenerative joint disease.  

In November 1996, the Board again remanded the veteran's 
claims for service connection for disc disease of the 
cervical spine and gynecomastia, and for an increased 
evaluation for anxiety neurosis with sleep disorder.  The 
Board further granted service connection for peripheral 
neuropathy of the upper extremities.  The Board directed the 
RO to request further medical treatment records.  The Board 
ordered VA examinations for further evaluation of the 
veteran's claimed conditions.  By rating decision in December 
1996, the RO awarded an evaluation of 10 percent for 
peripheral neuropathy in each upper extremity, both effective 
March 28, 1990.  

A VA psychiatric examination was conducted in February 1997.  
The veteran stated that, when he took his medication and got 
a good night's sleep, he functioned well.  He reported that 
his nervous condition was sometimes worse and he would throw 
things.  He stated that he and his spouse slept in separate 
rooms because he tossed and turned a lot in his sleep.  The 
veteran noted that, when he does not take his medication, he 
reverts to nights of struggling to stay alive, not sleeping, 
and watching out to avoid being killed.  He stated that the 
flashbacks become more intense at times, but he tried to 
avoid situations that caused this.  The veteran reported a 
close relationship with his three siblings and his four 
children.  





The examiner reported that the veteran's speech was coherent, 
relevant, somewhat pressured, but goal-directed and 
organized.  The veteran's affect was appropriate and his mood 
euphoric.  The veteran's memory was good and his abstraction 
concrete.  The examiner provided diagnoses of PTSD stemming 
from POW experience and rule-out mild dementia, and provided 
a GAF rating of 70-80.  

In a follow-up report, the examiner stated that the veteran's 
GAF score was based on his being retired, and his POW 
neurosis, which was mild and manifested with mild insomnia, 
mild concentration, and mild anxiety.  The physician stated 
that the veteran had very good and supportive family and 
friends and good coping skills.  

A VA spine examination was also conducted in February 1997.  
The veteran reported no current complaints or trouble with 
his neck.  Full range of motion was noted and no obvious 
muscle spasm.  The veteran reported increased physical 
activity in the previous few years, which had increased his 
muscle and joint function.  

X-ray examination showed marked degeneration of the cervical 
spine with narrowing of the disc space at C5-6.  The examiner 
stated that these changes were compatible with the veteran's 
age and were not related to any trauma by history.  The 
examiner noted that the veteran was completely free of 
symptoms at present and his movements of his cervical spine 
were not impaired.  

A VA mammary examination was conducted in February 1997.  The 
examiner noted that the veteran had essentially normal breast 
tissue bilaterally, post operative.  There were well-healed 
scars in the area of the surgery.  The examiner stated that 
"one cannot be sure, of course, whether the prior 
gynecomastia was related to malnutrition and weight loss" 
experienced while a POW.  In a follow-up report in July 1997, 
the examiner repeated that there was no way to determine 
medically whether the prior gynecomastia was related to the 
veteran's prior malnutrition.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). 

Where a veteran is a POW and it is established that the 
veteran was interned or detained for not less than 30 days, 
the diseases listed in 38 C.F.R. § 3.309(c) shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (1998).  Post-traumatic osteoarthritis is one of the 
enumerated disabilities under 38 C.F.R. § 3.309(c).  

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude an appellant 
from establishing service connection with proof of actual, 
direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1040 
(1995) (presumptive diseases due to radiation exposure).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  


A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the second and third elements can be satisfied 
by:  1) evidence that a condition was noted during service or 
during an applicable presumption period; 2) evidence showing 
post service continuity of symptomatology; and 3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Service Connection for Degenerative 
Disc Disease of the Cervical Spine.

Analysis

As an initial matter, the Board notes that in June 1984 and 
October 1989, the Board denied service connection for 
arthritis, including of the cervical spine.  Although claims 
for service connection are generally subject to the finality 
provision of 38 U.S.C.A. § 7105(c) and the new and material 
evidence requirement of 38 U.S.C. § 5108 because such claims 
are generally based on facts that are "essentially static in 
nature", that general truism does not apply to the POW 
presumptive diseases.  Suttmann v. Brown, 5 Vet. App. 127, 
137 (1993).  Therefore, it is not necessary for the veteran 
to present new and material evidence on a previously denied 
claim for one of the POW presumptive diseases.  

However, as the veteran's claim could also be interpreted as 
a claim for non-presumptive degenerative joint disease (not 
due to trauma) of the cervical spine, the Board finds that 
the record does contain new and material evidence since the 
last final denial of the veteran's claim for arthritis of the 
neck in October 1989.  See 38 U.S.C.A. §§ 7105(c), 5108 
(1998); 38 C.F.R. § 3.156(a) (1998).  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1336  (Fed. Cir. 
1998).  


The VA examiner in January 1993 noted that the veteran's 
moderately severe degenerative joint disease of the cervical 
spine was possibly secondary to beatings suffered during POW 
captivity.  The VA examiner in September 1994 noted that the 
veteran's current neck condition could be traced back to his 
years at the POW camp.  This evidence is both new and 
material to the veteran's claim for service connection for 
degenerative joint disease of the cervical spine, as it 
establishes a link between his current condition and his 
military service.  

The Board notes that the RO did not evaluate the veteran's 
claim under this standard (new and material evidence).  
However, the Board finds that the veteran is not prejudiced 
by the Board's initial consideration of such and the finding 
that new and material evidence has been submitted, as the 
Board finds that the claim must be reopened and considered on 
the basis of the record as a whole.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board must now determine whether, 
based upon all the evidence and presuming its credibility, 
the appellant's claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  

The veteran has submitted evidence of a current cervical 
spine condition.  The record contains repeated diagnoses of 
degenerative joint and degenerative disc disease of the 
cervical spine.  

The veteran, both in statements and testimony, reported that 
his neck was injured during his POW captivity.  At the 
January 1984 hearing, the veteran attributed his neck pain to 
sleeping on damp floors in the Philippines and on wooden 
floors and mats in Japan, during cold weather.  Subsequently, 
the veteran attributed his neck pain to forced labor, 
carrying bags of supplies, during his captivity.  For 
purposes of determining whether the claim is well grounded, 
the Board finds these statements credible.  


Finally, the VA examiner in January 1993 stated that the 
veteran's degenerative joint disease was possibly secondary 
to beatings suffered during POW captivity.  The VA examiner 
in September 1994 stated that the veteran's current neck 
condition could be traced back to his years at the POW camp.  

Based on the veteran's statements, the medical records, and 
the VA examinations, the Board finds that the veteran's claim 
for service connection for a degenerative joint disease of 
the cervical spine is well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations.  

Although the veteran identified treatment for neck pain at 
the Navy Hospital in Long Beach, California, shortly after 
his discharge from service, these records are unavailable.  
The veteran has identified no other medical treatment, which 
is not already of record.  The representative has requested 
that the Board proceed with a decision in this appeal.  It 
appears that all possible development has been completed, and 
the VA has satisfied its duty to assist the veteran under 
these circumstances.  38 U.S.C.A. § 5107(a).

The Board first addresses application of the presumption 
under 38 C.F.R. § 3.309(c).  As stated above post-traumatic 
osteoarthritis  is one of the enumerated presumptive 
conditions under this regulation.  The veteran was a POW and 
was interned for not less than 30 days.  The Board notes that 
osteoarthritis, degenerative or traumatic, warrants a 
compensable evaluation if established by X-ray findings, even 
if the resultant limitation of motion is not compensable 
under the appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1998).  

The veteran attributed his neck pain to forced labor and 
punishment during his POW captivity.  The Board finds his 
reports of the circumstances of these injuries to be 
consistent with the circumstances, conditions, or hardships 
typical of POW captivity.  Two VA examiners in January 1993 
and September 1994 attributed the veteran's current neck 
condition, including degenerative joint disease, to injuries 
suffered during POW captivity.  However, the VA examiner in 
February 1997 reported that the veteran's marked degenerative 
joint disease of the cervical spine was due to his age and 
not related to trauma.  

The Board finds that the evidence of record is at least in 
equipoise as to the origin of the veteran's degenerative 
joint disease.  The benefit of the doubt is given to the 
veteran.  As the evidence does not preponderate against a 
finding that the veteran's degenerative joint disease was due 
to trauma during his POW captivity, the Board finds that the 
veteran is entitled to the presumption under 38 C.F.R. § 
3.309(c).  Although the record does contain some evidence to 
the contrary, most notably the opinion of the VA examiner in 
February 1997, the evidence as a whole does not support a 
conclusion that the veteran's degenerative joint disease of 
the cervical spine was not incurred in service.  See 38 
C.F.R. § 3.307(d).  Therefore, the presumption is not 
rebutted and the veteran is entitled to service connection 
for his degenerative joint disease of the cervical spine.  


II.  Entitlement to service connection for gynecomastia.

Analysis

As an initial matter, the Board notes that gynecomastia is 
not one of the enumerated POW presumptive conditions under 38 
C.F.R. § 3.309(c).  

Although on the most recent VA examination, no current 
disability was found with reference to the veteran's 
gynecomastia, the Board notes that the instant claim has been 
ongoing since initially filed in September 1990.  A left 
mastectomy was performed one month before the claim was filed 
due to painful left gynecomastia.  

The Board finds that the record shows a current disability 
during the pendency of the current claim, although that 
disability has resolved and is presently asymptomatic.  

The veteran testified that his breasts swelled during his 
internment as a POW and were treated unsuccessfully with cold 
and hot packs at that time.  He reported that the condition 
continued until mastectomies were performed in 1988 and 1990.  
The veteran's service medical records contain no complaints 
of breast swelling or tenderness.

However, the record contains no competent medical evidence 
providing a nexus between the veteran's diagnosed 
gynecomastia and resultant mastectomy in 1988 and any 
incident of service, including malnutrition during POW 
captivity.  The VA examiner in February 1997 stated that 
there was no way to determine medically whether the veteran's 
gynecomastia was related to the veteran's prior malnutrition.  
Without competent evidence of a nexus between the present 
condition and any incident of service, the veteran's claim 
cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  

This is because in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service conection for 
gynecomastia.

As the veteran's claim for service connection for 
gynecomastia is not well grounded, the doctrine of reasonable 
doubt is not for application in the veteran's case.


III.  Entitlement to an evaluation in 
excess of 30 percent for anxiety neurosis 
with sleep disorder (currently diagnosed 
as PTSD).

Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  


In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  

Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
more favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  

In the instant case, the RO provided the veteran notice of 
the revised regulations in the August 1998 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:


? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; 
? 
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment;


? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400, 9411 
(1996). 

The current Schedule provides for the following evaluations:  

? 30 percent of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9400, 9411 (1998).

Under the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) a GAF of 55 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  A GAF of 70-80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors with no 
more than slight impairment in social, occupational, or 
school functioning.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Under the old Schedule, the Board finds that the veteran's 
symptomatology more closely approximate the criteria for an 
evaluation of 30 percent.  Following his release from 
captivity, the veteran completed more than 20 years of 
military service.  He was then employed with the United 
States Postal Service for thirteen years until his 
retirement.  The veteran stated that he attempted to work 
alone as much as possible, but reported no other impairments 
to his reliability, flexibility or efficiency level at work.  

The veteran further reported that his relationship with his 
spouse had been difficult at times due to his anger 
outbursts.  However, the veteran and his spouse have been 
married for over fifty years.  



The veteran stated that he maintained a good relationship 
with his children and grandchildren and reported that he 
participated in church, POW, and veterans' activities.  
Although the VA examiner in January 1993 noted that the 
veteran tended to minimize his symptoms, the physician 
concluded that the veteran was moderately impaired.  The 
Board finds that the evidence preponderates against a finding 
of considerable impairment of social or industrial 
relationships as required for an evaluation of 50 percent 
under the old Schedule.  

Similarly, under the current Schedule, the Board finds that 
the veteran's symptomatology more closely approximates the 
criteria for a 30 percent evaluation.  The veteran reported, 
and VA treatment records and examinations confirmed, 
complaints of depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss. The veteran's employment 
history does not show difficulty in establishing or 
maintaining effective work relationships.  Following 
discharge from service, the veteran was employed with a 
single employer until his retirement in 1979 at the age of 
62.  None of the records show circumstantial, circumlocutory 
or stereotyped speech, flattened affect, or impaired 
judgment, all of which are criteria for a 50 percent 
evaluation.  In addition, the evidence contains reports of a 
supportive family and friends network, including former POWs.  

Although the veteran has demonstrated some impairment of 
memory and disturbances of motivation and mood, the evidence 
as a whole preponderates against an evaluation in excess of 
30 percent for service-connected anxiety neurosis, currently 
diagnosed as PTSD.  In this regard, although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
appropriate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent for the service-connected anxiety neurosis with 
sleep disorder (currently diagnosed as PTSD).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Additional Matter

The RO determined that the veteran did not meet the criteria 
for an increased evaluation on an extraschedular basis under 
the criteria of 38 C.F.R. § 3.321(b)(1).  The Board agrees.  
In this regard, the Board notes that the veteran's service-
connected psychiatric disability, most recently diagnosed as 
PTSD, has not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of the regular schedular criteria.

No basis has been presented upon which to predicate a 
referral of the case to the VA Director of the Compensation 
and Pension Service for consideration of an increased 
evaluation for the appellant's psychiatric disability on an 
extraschedular basis under the criteria of 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is granted.

Entitlement to service connection for bilateral gynecomastia 
is denied.  

Entitlement to an evaluation in excess of 30 percent for 
service-connected anxiety neurosis with sleep disorder 
(currently diagnosed as post-traumatic stress disorder 
(PTSD)) is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
  The evidence of record shows that the veteran has been married since 1946.  
  The Board notes that degenerative joint disease is synonymous with osteoarthritis.  Dorland's Illustrated 
Medical Dictionary 1197 (27th ed. 1988)
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  

  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has held that the criteria in Diagnostic Code 9400 
for a 100 percent evaluation are each independent bases for granting a 100 percent evaluation.  See Richard 
v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

